Citation Nr: 1717418	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  05-21 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2008 at the RO.  A transcript of the hearing is associated with the record.

The Board denied the Veteran's claim for an initial rating in excess of 50 percent in a January 2009 decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which granted a January 2009 Joint Motion for Remand (JMR) that vacated the decision and remanded the issue back to the Board.  A September 2010 Board decision granted a 70 percent initial evaluation for the Veteran's PTSD.  The Veteran again appealed to the Court, which granted a September 2010 JMR vacating the Board's decision to deny an initial evaluation in excess of 70 percent for PTSD and directed the Board to consider the issue of entitlement to a TDIU.  The claims were subsequently remanded by the Board in September 2011, December 2013, and December 2015.

In April 2017, the Veteran submitted evidence that was not considered in the last adjudication by the Agency of Original Jurisdiction (AOJ) and indicated that he wished to waive initial review by the AOJ.  Accordingly, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014).




FINDINGS OF FACT

1.  Throughout the period of the claim, the occupational and social impairment from the Veteran's PTSD has most nearly approximated deficiencies in most areas.

2.  Resolving reasonable doubt in the Veteran's favor, the evidence is at least in equipoise that his service-connected PTSD precludes him from maintaining any substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify in this case was satisfied by March 2006, June 2008, and October 2011 letters.  

VA has a duty to assist the Veteran in the development of his claims.  The evidence of record includes the Veteran's service treatment records, service personnel records, VA treatment records, Vet Center treatment records, private treatment records, and lay evidence.  

The Veteran underwent VA examinations in December 2004, July 2007, March 2012, and February 2016 and additional medical opinions were obtained in June 2012 and January 2015.  Upon review, the Board finds the VA examinations and opinions are adequate for adjudication purposes because the VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed appropriate testing, provided, adequate rationale for the opinions stated, and addressed all applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in the prior remands have been undertaken, as the Veteran's Vet Center treatment records were associated with the file and an adequate VA examination and medical opinion were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file. Although the Board is obligated to provide sufficient reasons and bases in support of a decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Increased Rating

Disability evaluations are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Disabilities must be viewed in relation to their history.  38 C.F.R. § 4.1.  

An appeal of the assignment of an initial rating following an initial award of service connection for a disability must base an evaluation on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Fenderson v. West, 12 Vet. App. 119 (1999).  VA may consider assigning staged ratings if different ratings are warranted for different time periods based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the degree of disability, the benefit of the doubt shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  

The Veteran's PTSD is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  

Notably, a 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list.  Rather, the symptoms serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, considerations include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran was granted service connection and a 10 percent rating for PTSD, effective October 29, 2003, in the February 2005 rating decision on appeal.  A Decision Review Officer (DRO) increased the initial evaluation to 50 percent, which was implemented by a June 2005 rating decision.  A January 2009 Board decision denied an initial rating in excess of 50 percent, which was vacated by the Court.  A September 2009 Board decision granted an initial 70 percent evaluation for PTSD, and the Court vacated the denial of an initial rating in excess of 70 percent.

After careful review of the evidence, the Board finds the preponderance of the evidence is against a finding that the Veteran's PTSD warrants an initial evaluation in excess of 70 percent.  At most, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas and has not more nearly approximated total occupational and social impairment.  See 38 C.F.R. § 4.7.  

The evidence of record demonstrates that the Veteran's PTSD has consistently been manifested by nightmares, sleep disturbance, difficulty around crowds, irritability, mild memory loss, difficulty concentrating, emotional numbing, argumentativeness, anxiety, and social isolation that has caused deficiencies in work, school, family relations, and mood.  A December 2004 examiner indicated the Veteran's PTSD symptoms included sleep disturbance, poor socialization, difficulty tolerating crowds, irritability, argumentativeness, but noted that the claims file was not available, the Veteran had difficulty describing his symptoms, and that he performed well on a mental status examination.  A July 2007 VA examination indicated the Veteran's PTSD was manifested by nightmares, depression, irritability, difficulty trusting others, panic attacks, night sweats, and racing thoughts.  The examiner noted that he got fired from positions due to disagreements, switched jobs frequently due to dissatisfaction, and had prior legal problems for fighting and domestic violence.  
 
A March 2012 examination found attention and memory to be within normal limits despite reported symptoms of mild memory loss and anxiety.  A June 2012 examiner indicated the Veteran's PTSD was productive of symptoms of anxiety, mild memory loss, irritability or outbursts of anger, difficulty concentrating, feelings of detachment, sleep disturbance, and argumentativeness at work.  A February 2016 examination indicated that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to sleep impairment.  

VA treatment records reflect treatment for ongoing symptoms of nightmares, hypervigilance, anxiety, avoidance of crowds, and momentary depression due to Vietnam memories.  In July 2013, the Veteran's Vet Center counselor reported PTSD symptoms of isolation, irritability, emotional numbness, and intense anxiety that severely impaired social functioning.  Vet Center treatment records also note the Veteran presented with symptoms of anger, irritability, anxiety, nightmares, difficulty with concentration, and an inability to handle stress that caused him to feel detached and lack trust and patience with others.

However, the preponderance of the evidence is against finding total occupational and social impairment as PTSD has not been manifested by symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130.  VA treatment records reflect that the Veteran had social support; he was most recently married for the fourth time in 2004, had a relationship with his son and some friends and generally found the Veteran had a good energy level and was fully oriented, with intact memory, full affect, fair insight, and logical thought, but no suicidal or homicidal ideation, manic or psychotic symptoms, hallucinations, delusions, or feelings of hopelessness or paranoia.  The July 2007 VA examination found the Veteran to be fully oriented, well-groomed, and hyperactive, with good concentration, logical thought processes, and clear speech.  The February 2016 examination found the Veteran fully oriented, with no overt signs of psychosis, bright affect, logical thought processes, clear speech, intact reality testing and recall, and no suicidal or homicidal ideation.  Review of Vet Center treatment records revealed the Veteran was found to be fully oriented, with normal memory, cooperative manner, appropriate speech, and good judgment and did not report that the Veteran experienced delusions, disorganized thinking, hallucinations, grossly disorganized behavior, or suicidal or homicidal ideation.

With regard to the conflicting evidence as to whether alcohol use is a symptom associated with PTSD, the Board finds the February 2016 opinion to be highly probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator).  The February 2016 examiner found alcohol abuse was a separate disability unrelated to PTSD because the Veteran described a history of excessive alcohol consumption prior to service in Vietnam and alcohol abuse did not aggravate PTSD because his PTSD symptoms improved over time with treatment.  The examiner determined that alcohol abuse caused difficulties with concentration and opined that it did not cause significant occupational or social impairment because it did not impact work performance and that the Veteran's functional impairment was likely due to PTSD.  

The Board acknowledges that a June 2013, September 2015, and April 2017 private opinions from Dr. M.C. found alcohol abuse to be secondary to the Veteran's PTSD and that comorbid diagnoses caused the Veteran to be total disabled, because high school binge drinking was not qualify as an alcohol use disorder that is related to combat stressors, that the Veteran underreported his symptoms, to include the extent of his alcohol use, and was socially isolated, violent, and hopeless, with tangential thought processes, passive intermittent suicidal and homicidal ideation, and legal problems due to PTSD, multiple marriages, and feared hurting himself or others.  However, the Board notes that even if the Veteran's alcohol abuse was related to PTSD, the January 2015 and February 2016 VA opinions conclude that the combined diagnoses only resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board finds the preponderance of the evidence is against a finding that the Veteran's PTSD more nearly approximates total occupational and social impairment as the Veteran was consistently found to be fully oriented, with good hygiene, normal speech, and memory and attention were generally within normal limits.  Dr. M.C. noted that the Veteran was cooperative and an excellent historian, with normal speech.  The other evidence of record is not in significant conflict with these findings other than the private opinions by Dr. M.C. discussed above.  

The Board notes that the Veteran's claim of entitlement to a TDIU due to service-connected PTSD is addressed below.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board has considered granting a staged rating but for the reasons explained above has determined that an initial evaluation in excess of 70 percent for PTSD is not warranted for any portion of the rating period.  Moreover, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

TDIU

The Board notes that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

A total rating may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
The Veteran's service-connected PTSD is assigned a 70 percent rating as discussed above.  Therefore, the Veteran meets the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a). 

In a September 2011 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran asserted that he was unemployable due to service-connected PTSD.  The evidence of record indicates that he has a high school education and completed some college coursework.  The Veteran reported that he last worked full time as a security guard in 2008.  He recently began working part-time as a delivery driver.   

The Veteran's Vet Center counselor noted in a July 2013 letter that the Veteran had 50 to 60 jobs since discharge from active service, with the longest tenure of three years, four marriages, and over 12 residences.  The Veteran submitted some earnings reports that indicated he earned less than $13,000 in 2004, $21,000 in 2005, $28,000 in 2006, $21,000 in 2007, $12,000 in 2008, and $7000 in 2009.  Form W-2s indicate he worked for five different employers in 2006, four in 2007, and two in 2008.  One of the Veteran's employers in 2008 submitted a statement indicating that the Veteran was unwilling to comply with guidelines, liked to improvise, and would become argumentative when reprimanded.  W.T. noted that they terminated his employment because they were unable to continue stretching the rules for the Veteran.

The Board finds the evidence at least in equipoise that finds the Veteran unable to secure and follow a substantially gainful occupation by reason of service-connected PTSD.  

Specifically, the Board concludes that the June 2013, September 2015, and April 2017 private opinions from Dr. M.C. are highly probative.  See Guerrieri v. Brown, 4 Vet. App. at 470-71 (noting that the credibility and weight of the opinions are within the province of the adjudicator).  Dr. M.C. indicated that he reviewed the Veteran's claims file and completed a two-hour diagnostic interview before determining that the Veteran's PTSD rendered him unemployable.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.).  Dr. M.C. noted a June 2012 VA examiner's opinion that PTSD caused decreased work efficiency and pace that would require the Veteran to avoid positions or tasks that reminded him of traumatic events and that he would have difficulty managing interpersonal relationships due to argumentativeness or irritability and opined that the Veteran was unable to avoid positions that reminded him of traumatic events because basic aspects of his day-to-day life were associated with his traumatic experiences and that his hypervigilance was severe and not appropriate for any job, especially in security, because it could lead to poor decision-making.  Dr. M.C. noted the Veteran's history of underreporting his symptoms and explained that the Veteran stopped working as a security guard due to on-the-job flashbacks, persistent nightmares, and the incapacity to engage with others in an appropriate, consistent, or reasonable fashion.  Moreover, Dr. M.C. concluded that the Veteran was unable to function in a substantially gainful occupational setting.  Dr. M.C. found the Veteran's current employment was temporary, socially isolated, did not provide a living wage, and was significantly different from his prior occupational functioning that allowed him to earn a living wage and interact with others.  He noted that even without a comorbid diagnosis of alcohol use, the Veteran would still be precluded from substantially gainful employment due to PTSD.

The Board notes the February 2016 VA examiner found the Veteran capable of employment despite his PTSD symptoms because he had been employed as a delivery driver for the past eight months in a part-time position, reported no performance-related issues, and enjoyed social interactions on the job.  The examiner further opined that the Veteran's PTSD symptoms negatively impacted his desire to interact with others, noted the Veteran's history of working various jobs for short periods of time, interpersonal problems at work, and current health problems and concluded that the Veteran likely benefitted from working part-time in a job that limited his interactions with others.  However, the Board finds the opinion of limited probative value as it did not consider whether the Veteran's employment was marginal.  See 38 C.F.R. § 4.16(a) (noting that marginal employment is not considered substantially gainful).  The Veteran's representative noted the Veteran worked, at most, 25 hours per week as a delivery driver and was capable of earning about $10,000 per year.  Further, the April 2017 opinion explained that his part-time job as a delivery driver was therapeutic and reiterated the September 2015 opinion's conclusion that the Veteran's current employment did not provide a living wage.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the Veteran is unable to secure and follow a substantially gainful occupation due to service-connected PTSD.  Therefore, a TDIU is warranted.  See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 55-56.



ORDER

An initial rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is granted.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


